DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending and subject to this Office Action. Claims 8-19 are withdrawn from consideration as being directed to a non-elected invention. This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 01/06/2021 is acknowledged.

Claim Objections
Claims 1-7 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1: Applicant is suggested to amend the limitation “An Adsorbent” to read “An [[A]]adsorbent.”
Claims 2 and 3: Applicant is suggested to amend the limitation “An Adsorbent according to Claim 1” to read “[[An]] The [[A]]adsorbent according to [[C]]claim 1.”
Claims 4, 6 and 7: The limitation “An Adsorbent” should read “[[An]] The [[A]]adsorbent.”
Claim 5: The limitation “AnAdsorbent” should read “The adsorbent.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the faujasite type” at line 2. The world “type” renders the claim indefinite because it is unclear what “type” is intended to convey. MPEP 2173.05(b) III. E. For the purpose of examination, the limitation “the faujasite type” is construed as “the faujasite framework.”
Claim 1 recites “at least 4.0% of the exchangeable sites of the barium-containing faujasite are occupied by magnesium ions” but there is insufficient antecedent basis for “the exchangeable sites” and “the barium-containing faujasite.” It appears that “the exchangeable sites” refers to the total exchangeable sites in a zeolite (Spec., pg. 7-8) and “the barium-containing faujasite” to the “barium-containing zeolite” recited at line 2. For the purpose of examination, the limitation at issue is interpreted as follows: “at least 4.0% of the total exchangeable sites of the barium-containing zeolite are occupied by magnesium ions.”
Claims 2-7 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 5 recites a broad recitation “between 1.0 and 1.5”, and the claim also recites “preferably between 1.15 and 1.25” which is a narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does 
Claim 5 recites “the Si/Al ratio” which renders the claim indefinite because it is unclear whether the ratio is based on mole or weight. It would appear that the Si/Al ratio is an atomic (molar) Si/Al ratio (Spec. pg. 5). For the purpose of examination, the limitation at issue is interpreted as follows: “the atomic Si/Al ratio.”

Claim 6 recites a broad range of “at least 7.0%” and a narrow range of “preferably at least 10.0%.” Claim 6 is considered indefinite for reciting a broad range and a narrow range together in the same claim, as discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neuzil (US Pat. 3,626,020, cited in IDS dated 01/17/2020).
Regarding claim 1, Neuzil discloses an adsorbent comprising a zeolite of the faujasite framework containing at their exchangeable sites at least one cation from the group of potassium, rubidium, cesium, barium, and silver and at least one cation from the group of lithium, sodium, magnesium, calcium, strontium, beryllium, cadmium, cobalt, nickel, copper, manganese, and zinc (col. 2, lines 44-46; col. 3, lines 34-45). Therefore, Neuzil is interpreted to suggest that the suitable adsorbents include a faujasite zeolite containing barium and magnesium at their exchangeable sites. Neuzil further teaches that the faujasite zeolite is originally in the sodium form and may be essentially totally (~100%) ion exchanged with the suggested cation(s) (col. 5, lines 33-44). 
Neuzil does not explicitly disclose that at least 4.0% of the total exchangeable sites of the faujasite zeolite are occupied by magnesium ions. 
However, it is noted that Neuzil discloses examples in which zeolites are essentially totally ion-exchanged with a combination of a Group IA cation and a Group IIA cation or with a combination of two Group IA cations (Example II). Neuzil suggests that the zeolite adsorbents containing a Group IA cation and a Group IIA cation may have a mol ratio of the Group IIA metal over the Group IA metal of about 3:1 while the adsorbents having two Group IA metals may have a mol ratio of said two Group IA metals of about 1:1 (col. 6, lines 10-18). This is interpreted to suggest that, when two cations from the same “Group” are employed (e.g., barium and magnesium of Group IIA), the adsorbent may be ion-exchanged with said cations at a mol ratio of about 1:1. Alternatively, when faced with a mixture of two components, one of ordinary skill in the art would be motivated by common sense to select a ratio of about 1:1. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Therefore, it would have been obvious to add barium and magnesium at a mol ratio of about 1:1, which would result in a zeolite adsorbent having about 50% of the total exchangeable sites being occupied by magnesium ions since the zeolite is expected to be essentially totally ion exchanged with the cations. Consequently, the claimed limitation of “at least 4.0% of the exchangeable sites of the barium-containing faujasite are occupied by magnesium ions” is met by Neuzil.

Regarding claim 2, Neuzil discloses that the adsorbent may comprise zeolite X (col. 3, lines 34-40).

Regarding claim 3, Neuzil is silent on adding a binder to the faujasite zeolite during the zeolite preparation step or prior to its use in an adsorption process (col. 3, lines 17-33; col. 7, lines 1-23). Therefore, the faujasite zeolite disclosed in Neuzil is considered binder-free.

Regarding claim 5, Neuzil discloses that the faujasite zeolite, particularly zeolite X, may have a molar SiO2/Al2O3 ratio 2.5±0.5 (col. 3, lines 5-7), which is equivalent to a molar Si/Al ratio of 1.25±0.25, i.e., between 1 and 1.5. 

Regarding claim 6, Neuzil is considered to suggest that the barium/magnesium-containing zeolite may have about 50% of the total exchangeable sites being occupied by magnesium ions, as discussed above (see the rejection of claim 1; see also col. 3, lines 34-45; col. 6, lines 10-18). Therefore, the claimed limitation “wherein at least 7.0% of the exchangeable sites are occupied by magnesium ions” is met by Neuzil and considered unpatentable. 

Regarding claim 7, Neuzil discloses that the adsorbent may comprise zeolite X, which has the formula: 0.9±0.2M2/nO:Al2O3:2.5±0.5SiO2 where M is at least one cation and n is the valence of the cation (col. 2, lines 61-72; col. 3, lines 34-40). In case of 1.1(MgO/BaO): Al2O3: 2SiO2- at the MgO/BaO ratio of 1:1, the barium content is expected to be about 23%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The barium content of 23% in the zeolite having a Mg/Ba ratio of 1:1 is considered close enough to 25% to render the claimed range prima facie obvious in the absence of showing of criticality or unexpected results thereof. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neuzil (US Pat. 3,626,020), as applied to claim 1, and further in view of evidence by Priegnitz et al. (US Pat. 7,820,869 B2, cited in IDS dated 01/17/2020; hereinafter “Priegnitz”).
Regarding claim 4, Neuzil is silent on the shape of the faujasite zeolite. However, it is well known in the art that zeolite adsorbents, such as zeolite X, may be formed into a particular shape, e.g., beads, spheres, pellets, etc., prior to its use in an adsorption process, as evidenced by Priegnitz (col. 9, lines 18-47). Therefore, the faujasite zeolite being in the spherical form is considered an obvious matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772